    Case 1:21-cr-00097-PLF Document 1 Filed 01/16/21 Page 1 of 1




                                         District of Columbia




       Valerie Elaine Ehrke




            Defendant(s)




                    District of Columbia
Code Section                                                   Offense Description

18 USC 1752(a)(1) Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful Authority
18 USC 1752(a)(2) Knowingly, With Intent to Impede Government Business or Official Functions, Engaging in Disorderly
Conduct on Capitol Grounds
40 USC 5104(e)(2)(D) Engaging in Disorderly or Disruptive Conduct on Capitol Buildings or Grounds
40 USC 5104(e)(2)(G) Parading, Demonstrating, or Picketing in the Capitol Buildings




                                                                               Complainant’s signature

                                                                     Michael B. Miller, Special Agent
                                                                                Printed name and title




    01/16/2021
                                                                                   Judge’s signature

                       Washington D.C.
                                                                                Printed name and title
